EXHIBIT 10.1
FIRST AMENDMENT TO RIGHTS AGREEMENT

            This FIRST AMENDMENT, dated as of October 10, 2000, is by and
between AutoZone, Inc., a Nevada corporation (the "Company"), and First Chicago
Trust Company of New York, a New York corporation (the "Rights Agent").

            WHEREAS, the Company and the Rights Agent entered into a Rights
Agreement dated as of March 21, 2000 (the "Rights Agreement"); and

            WHEREAS, pursuant to Section 26 of the Rights Agreement, the Company
desires to amend the Rights Agreement as set forth below.

            NOW, THEREFORE, the Rights Agreement is hereby amended as follows:

        1. Amendment of Section 7.1.

            Section 7.1 is amended by changing the Final Expiration Date in
clause (i) from March 21, 2010 to October 20, 2000.

        2. Effectiveness.

            This First Amendment shall be deemed effective as of October 20,
2000 as if executed by both parties hereto on such date. Except as amended
hereby, the Rights Agreement shall remain in full force and effect and shall
otherwise be unaffected hereby.

        3. Miscellaneous.

            This First Amendment shall be deemed to be a contract made under the
laws of the state of Nevada and for all purposes shall be governed by and
construed in accordance with the laws of such state applicable to contracts to
be made and performed entirely within such state. This First Amendment may be
executed in any number of counterparts, each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument. If any term, provision, covenant or
restriction of this First Amendment is held by a court of competent jurisdiction
or other authority to be invalid, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions of this First Amendment shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated.

            IN WITNESS WHEREOF, the parties hereto have caused this First
Amendment to be duly executed as of the date and year first above written.
AUTOZONE, INC.

By: /s/ Robert J. Hunt
Name: Robert J. Hunt
Title: Executive Vice President

By: /s/ Harry L. Goldsmith
Name: Harry L. Goldsmith
Title: Secretary
 
 

FIRST CHICAGO TRUST COMPANY OF NEW YORK

By: /s/ John H. Ruocco
Name: John H. Ruocco
Title: Account Manager